PER CURIAM:
Douglas Hall appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hall v. Mitchell, No. l:10-cv-03173-GRA, 2011 WL 6115197 (D.S.C. Dec. 7, 2011). We deny Hall’s pending motions to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.